Title: To Thomas Jefferson from Robert T. Spence, 20 January 1808
From: Spence, Robert T.
To: Jefferson, Thomas


                        
                            Sir
                     
                     Georgetown January 20th. 1808
                        
                        Since the honour of seeing you, I have been informed through the medium of the department—that my communications have been read and are unsatisfactory—.
                  I enter’d the Service of my Country at the age thirteen.—at Seventeen I was promoted to a Lieutenancy—I have Served Sir; with unsulied reputation untill my arrest at Natchez on 26 of February 1807; that I fought at the Siege of Tripoli for the Amancipation of my Countrymen; the official communications of Commodore Preble must have inform’d you—these circumstances Entitle me to a fair opportunity of defence against the accusations alledged—
                  Its due to myself if innocent; and to my Country if Guilty—There is now Sir; a Court Martial Sitting at Norfolk. Before this tribunal I ask to be arraigned—and Sir, I hope in this instance you will not be regardless of that justice, you appear to have tenaciously adhered to during your administration of public affairs—My relations, and Freinds viewed you as most fitted for the elevated situation you at present occupy; they were vehement in your Election—and Sir; I hope no lack of disposition on your part; to afford me Every opportunity of vindication; (which the peculiar circumstances under which I stand accused demands; which equity; and the laws of the Navy guaranted, & which my youth entitles me to;) will produce with them disappointment; or sully the splendour of your retirement from public duty. I ask no indulgence—no favour—and I feel assured if my Communications have been read [with] convincing; that the appeal I now make to you will not be disregarded—
                  I have the Honour to remain with respect your Obt Humble Servt.
                        
                            R T Spence
                     
                     Lieut in the UStates Navy
                        
                    